Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 03/21/2022.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Matthew S. Johnson, and examiner arranged a telephone interview on April 12, 2022 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claim 45 has been rewritten as follows:
45. (Currently Amended) A system for exchanging data securely between a user device and a server, 
a memory and microprocessor to perform operations comprising:
receiving a user credential from the user device via a secure communications channel;
upon verifying the user credential is outside the data of the permission token, the sequence number being observable to the user device; 
receiving a request from the user device via a non-secure communication channel, wherein the request comprises at least the permission token and a hash digest formed using in part the sequence number; and
verifying the request by verifying the sequence number and the permission token;
wherein at least one processor of the user device is configured to perform operations comprising:
providing the user credential to the server via the secure communications channel; 
receiving the permission token via the secure communications channel; 
forming the request to the server; and
providing the permission token and the hash digest to the server via the non-secure communications channel.


Allowable Subject Matter


3.	Claims 26-51 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 03/21/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
4.	The totality of each element and/or step in claims 26-51 are not alluded to in the combined art of Beaver and Lin. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 26. More specifically, the combination of Beaver and Lin does not teach or suggest " upon verifying the user credential, providing to the user device via the secure channel a permission token, wherein the permission token includes at least a sequence number, wherein a data within the permission token is not observable to the user device, and the sequence number is outside the data of the permission token, the sequence number being observable to the user device; receiving a request from the user device via a non-secure communication channel, wherein the request comprises at least the permission token and a hash digest formed using in part the sequence number; and verifying the request by verifying the sequence number and the permission token; wherein at least one processor of the user device is configured to perform operations comprising: providing the user credential to the server via the secure communications channel; receiving the permission token via the secure communications channel; forming the request to the server; and providing the permission token and the hash digest to the server via the non-secure communications channel" as recited in claim 26. Accordingly, all the independent claims are allowable over the combination of Beaver and Lin. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 26-51. 
5.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

7.	Claims 26-51 are patentable.
8.	Claims 1-25 are cancelled.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436